Citation Nr: 1806535	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for diabetes mellitus, type II, with erectile dysfunction with nephropathy. 

2.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease, with scar, associated with diabetes mellitus, type II, with erectile dysfunction with nephropathy.  

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, associated with diabetes mellitus, type II, with erectile dysfunction with nephropathy.  

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, associated with diabetes mellitus, type II, with erectile dysfunction with nephropathy.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II, with erectile dysfunction with nephropathy.
6.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II, with erectile dysfunction with nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran has submitted several requests for service connection for ischemic heart disease during the pendency of this appeal, which have gone unacknowledged by the Agency of Original Jurisdiction (AOJ).  In relevant part, ischemic heart disease includes coronary artery disease.  38 C.F.R. § 3.309 (e) (2017).  As such, the Board is not referring the Veteran's claim for ischemic heart disease to the AOJ for further action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

The Board observes that in the Representative's December 2016 Appellant's Brief, it was noted that the most recent series of VA examinations for these service-connected disabilities were completed in August 2009 and were too old to adequately evaluate the status of the disabilities at issue.  It was noted that if the Board were unable to grant higher evaluations for the service-connected disorders on appeal, a remand for current examinations was requested.  The Board notes that, in fact, the most recent examinations for these disabilities were administered in March 2011, however, the argument still stands with respect to the Representative's request for new examinations.  While the "mere passage of time" does not render the 2011 examinations inadequate, given that his service-connected disorders may have increased in severity, his Representative has requested new examinations, and additional information is required with respect to his claims for service connection, new examinations would be helpful to assess the current disability status.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Proscelle v. Derwinski, 2 Vet. App. 629 (1992)

Given this, the most current records of relevant treatment also should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file copies of records of any VA or private treatment for the disabilities at issue that have not previously been obtained.  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of the disabilities at issue.   

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his diabetes mellitus.  The claims file should be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  To the extent possible, the examiner should determine if the Veteran's diabetes requires restricted activities. 

Further, the examiner should also discuss the nature and severity of his peripheral neuropathy of the upper and lower extremities.  

The examiner should also discuss the nature and severity of the Veteran's coronary artery disease and scar.  

The examiner must also state whether the Veteran has any other symptoms related to his diabetes mellitus. 

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

4.  Then readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

